USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
HENRY FRANKLIN, on behalf of himself and DOC #: —
others similarly situated, DATE FILED: _ 5/18/2021

Plaintiff,

-against- 21 Civ. 2204 (AT)

FEDEX GROUND PACKAGE SYSTEM, INC. ORDER
and FEDEX CORPORATION,

Defendants.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference scheduled for May 19, 2021, at 11:20 a.m. is RESCHEDULED
to May 19, 2021, at 10:00 a.m.

SO ORDERED.

Dated: May 18, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge
